DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 8-10, 23, and 25,  are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Bailey et al., US 2016/0274365 A1, in view of Subramaniam Venkatraman et al. US-2015/0103192 A1, and in view of Singhar US 20120288139 A1.

5.    	As per claim 1, Baily discloses: An apparatus comprising: 
logic, at least a portion of which is in hardware (Bailey, ¶7, “The wearable heads-up display may further comprise an eye-tracker communicatively coupled to the virtual content control system, wherein the processor-executable resolution control instructions, when executed by the processor, cause the wearable heads-up display to identify a region of interest in the user's field of view based on a position of the user's foveal region as determined by the eye-tracker.”), to cause rendering operations in a fovea region in accordance with a first “visual property” (Notes: Examiner changed “contrast level” to “visual property” for art rejection propose.) and rendering operations in one or more regions surrounding the fovea region  in accordance with a second “visual property” (Bailey, ¶11, ”The region of interest in the field of view of the user may include a foveal region of the field of view of the user. The wearable heads-up display may further include a fovea tracker carried by the support structure, positioned and oriented to determine a position of a fovea of an eye of the user, wherein the fovea tracker is communicatively coupled to the processor, and wherein the processor-executable virtual content control instructions that, when executed by the processor, cause the wearable heads-up display to determine a region of interest in a field of view of the user.” , and ¶20,” Projecting, by the projector, virtual content with a first quality level with respect to a first display parameter in the region of interest of the field of view of the user may include projecting, by the projector, virtual content with a first brightness level in the region of interest of the field of view of the user. Projecting, by the projector, virtual content with a second quality level with respect to the first display parameter in regions of the field of view of the user that are outside of the region of interest may include projecting, by the projector, virtual content with a second brightness level in regions of the field of view of the user that are outside of the region of interest.”, Notes: The “brightness level” is interpreted as “visual property”) , wherein the first “visual property” is to be higher than the second “visual property” (Bailey, ¶20," Projecting, by the projector, virtual content with a second quality level with respect to the first display parameter in regions of the field of view of the user that are outside of the region of interest may include projecting, by the projector, virtual content with a second brightness level in regions of the field of view of the user that are outside of the region of interest, wherein the first brightness level is brighter than the second brightness level. ")

6.	Baily does not explicitly disclose: wherein the visual property is the contrast level.

7.	Venkatraman discloses: wherein the visual property is the contrast level. (Venkatraman, ¶9,” processing the plurality of images by dividing each image into a plurality of regions, each region having a corresponding region in each of the plurality of images, calculating a level of contrast for each region of a first set of corresponding regions, comparing the levels of contrast for regions of the first set of corresponding regions, and determining a first image having a highest-level of contrast of the first set in corresponding regions.”, and ¶37, “Contrast is a measure of focus; the higher the contrast, the greater the focus. According to this embodiment, the contrast score is determined by calculating the variance of each region. Other embodiments may utilize other methods of determining contrast. The scores of each of the regions shown in FIG. 5 can be compared with the scores of corresponding regions of other images in the stack.”)

8.	Venkatraman is analogous art with respect to Baily because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of that wherein the visual property is the contrast level, as taught by Venkatraman into the teaching of Baily.  The suggestion for doing so allows the viewer a more interactive image viewing experience. Therefore, it would have been obvious to combine Venkatraman with Baily.

9.	Baily in view of Venkatraman does not explicitly disclose: the logic is to apply a proportional reduction to pixel brightness based on both a programmable factor and a distance from the fovea region.
10.	Singhar discloses: the logic is to apply a proportional reduction to pixel brightness based on both a programmable factor and a distance from the fovea region, (Singhar, ¶86, “the brightness can be reduced by a constant factor or by a factor that is inversely proportional to the distance of the LED from the active region 901, or by any other strategy.”)

11.	Singhar is analogous art with respect to Baily in view of Venkatraman because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of applying a proportional reduction to pixel brightness based on both a programmable factor and a distance from the fovea region., as taught by Singhar into the teaching of Baily in view of Venkatraman.  The suggestion for doing so control the brightness of the display. Therefore, it would have been obvious to combine Singhar with Baily in view of Venkatraman.

12.    	As per claim 2, Baily in view of Venkatraman, and in view of Singhar discloses: The apparatus of claim 1, wherein the rendering operations in the one or more regions are to increasingly have a lower brightness and/or contrast level for regions farther away from the fovea region. (Bailey, ¶20," Projecting, by the projector, virtual content with a second quality level with respect to the first display parameter in regions of the field of view of the user that are outside of the region of interest may include projecting, by the projector, virtual content with a second brightness level in regions of the field of view of the user that are outside of the region of interest, wherein the first brightness level is brighter than the second brightness level. ")

13.    	As per claim 3, Baily in view of Venkatraman, and in view of Singhar discloses: The apparatus of claim 1, wherein the rendering operations in the one or more regions are to increasingly have a lower brightness and/or contrast level for regions farther ,” For example, virtual content may be projected with heterogeneous or non-uniform resolution and/or with heterogeneous or non-uniform brightness. In particular, the virtual content may be projected with relatively high quality with respect to a first display parameter (e.g., resolution or brightness) at and over a particular region of interest/focus and with relatively lower quality with respect to the same first display parameter elsewhere.”)

14.    	As per claim 8, Baily in view of Venkatraman, and in view of Singhar discloses: The apparatus of claim 1, wherein a processor, having one or more processor cores, is to comprise the logic. (Bailey, ¶73)

15.    	As per claim 9, Baily in view of Venkatraman, and in view of Singhar discloses: The apparatus of claim 8, wherein the processor is to comprise a Graphics Processing Unit (GPU) having one or more graphics processing cores. (Bailey, ¶72)

16.    	As per claim 10, Baily in view of Venkatraman, and in view of Singhar discloses: The apparatus of claim 1, wherein one or more of: a processor, the logic, and memory are on a single integrated circuit die. (Bailey, ¶74)

17.	Claim 23, which is similar in scope to claim 1, thus rejected under the same rationale.

.

19.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew Portnoy US 2012/0038777 A1, and in view of Singhar US 20120288139 A1.
20.   	As per claim 11, Portnoy discloses: An apparatus comprising:
logic, at least a portion of which is in hardware, to cause different color intensity for pixels in a fovea region versus one or more regions surrounding the fovea region (Portnoy, ¶36,” FIG. 3 illustrates another example image 36' that may be displayed on the display 18 by the image processing system 10 of FIG. 1. Like image 36 of FIG. 2, image 36' includes a region of interest 38' and a peripheral region 40' having a reduced information intensity level relative to region of interest 38'. Image 36' generated by image processor 16 differs, however, in that its peripheral region 40' comprises certain rows 44' and columns 46 of image 36' having reduced information intensity relative to region of interest 38'.”),wherein pixels in the fovea region are to have a higher color intensity than pixels in the one or more regions. (Portnoy, ¶38,” The centrally located region of interest 38' may therefore, provide enhanced visual information intensity for the foveal region, while the peripheral region 40' displays video information with reduced visual information intensity.”)

22.	Portnoy does not explicitly disclose: the logic is to apply a proportional reduction to pixel brightness based on both a programmable factor and a distance from the fovea region.
 the logic is to apply a proportional reduction to pixel brightness based on both a programmable factor and a distance from the fovea region, (Singhar, ¶86, “the brightness can be reduced by a constant factor or by a factor that is inversely proportional to the distance of the LED from the active region 901, or by any other strategy.”)
24.	Singhar is analogous art with respect to Portnoy because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of applying a proportional reduction to pixel brightness based on both a programmable factor and a distance from the fovea region., as taught by Singhar into the teaching of Portnoy.  The suggestion for doing so control the brightness of the display. Therefore, it would have been obvious to combine Singhar with Portnoy.

25.    	As per claim 12, Portnoy in view of Singhar discloses: The apparatus of claim 11, wherein color intensity of pixels in the one or more regions is to be increasingly lower than color intensity of pixels in regions farther away from the fovea region. (Portnoy, ¶38,” The centrally located region of interest 38' may therefore, provide enhanced visual information intensity for the foveal region, while the peripheral region 40' displays video information with reduced visual information intensity.”)

26.    	As per claim 13, Portnoy in view of Singhar discloses: The apparatus of claim 11, wherein a processor, having one or more processor cores, is to comprise the logic. (Portnoy, 25,” Computing system 14 includes one or more processors 32 and one or more memory units 34. A processor as described herein may include one or more microprocessors,.”[Comments: The processors 32 has at least one core.”])
27.    	As per claim 14, Portnoy in view of Singhar discloses: The apparatus of claim 13, wherein the processor is to comprise a Graphics Processing Unit (GPU) having one or more graphics processing cores. (Portnoy, ¶14,” a computing system 14 that comprises an image processor 16, and a display 18.”[Comments: Image processor is equivalent to CPU and it at least one core.”])
28.    	As per claim 15, Portnoy in view of Singhar discloses: The apparatus of claim 11, wherein one or more of: a processor, the logic, and memory are on a single integrated circuit die. (Portnoy, 25,” Computing system 14 includes one or more processors 32 and one or more memory units 34. A processor as described herein may include one or more microprocessors,.”)

29.	Claims 16, 17, and 20-22 rejected under 35 U.S.C. 103 as being unpatentable over Andrew Young et al., US 2017/0285736 A1, and in view of Yataro Murase et al., US 6470392 B1, and further in view of Singhar US 20120288139 A1..

30.    	As per claim 16, Young discloses: An apparatus comprising:
Logic (Young, ¶46), at least a portion of which is in hardware (Young, ¶45), to cause a first compression ratio for pixels in a fovea region of an image and a second compression ratio for pixels in one or more regions surrounding the fovea region, wherein the second compression ratio is to be lossier than the first compression ratio. “Using Foveated rendering images as input to compression, one can use varying levels of compression for each rendered region. The output is one or more compression streams with varying levels of compression or quality. For the foveal ROI, the highest quality settings are used giving minimal or no compression. However, for regions outside the fovea, the eye is less sensitive and therefore higher compression is acceptable.”)

31.	Young doesn’t expressly disclose: contrast for pixels.

32.	Murase discloses: contrast for pixels (Murase, column 10, lines 7-14, “It may be more effective to insert scenes treated by the same space filtering into a stream at random. Space filtering may be done with scenes before compression and then compression may be done with entire stream. Or, at compression, an operation to reduce the contrast of pixels in scenes may be done.”)

33.	Murase is analogous art with respect to Young because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the feature of contrast for pixels, as taught by Murase into the teaching of Young.  The suggestion for doing so would control the contrast level of pixels from a region to another region.  Therefore, it would have been obvious to combine Murase with Young.


35.	Singhar discloses: the logic is to apply a proportional reduction to pixel brightness based on both a programmable factor and a distance from the fovea region, (Singhar, ¶86, “the brightness can be reduced by a constant factor or by a factor that is inversely proportional to the distance of the LED from the active region 901, or by any other strategy.”)

36.	Singhar is analogous art with respect to Young in view of Murase because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of applying a proportional reduction to pixel brightness based on both a programmable factor and a distance from the fovea region., as taught by Singhar into the teaching of Young in view of Murase.  The suggestion for doing so control the brightness of the display. Therefore, it would have been obvious to combine Singhar with Young in view of Murase.

37.    As per claim 17, Young in view of Murase, and in view of Singhar discloses: The apparatus of claim 16, wherein compression ratio for pixels in the one or more regions is to be increasingly higher than compression ratio for pixels in regions farther away from the fovea region. (Young, ¶52, “Using Foveated rendering images as input to compression, one can use varying levels of compression for each rendered region. The output is one or more compression streams with varying levels of compression or quality. For the foveal ROI, the highest quality settings are used giving minimal or no compression. However, for regions outside the fovea, the eye is less sensitive and therefore higher compression is acceptable.”)

38.    As per claim 20, Young in view of Murase, and in view of Singhar discloses: The apparatus of claim 16, wherein a processor, having one or more processor cores, is to comprise the logic. (Young, ¶46, " The processor unit 370 may execute one or more programs, portions of which may be stored in the memory 372, and the processor 370 may be operatively coupled to the memory 372, e.g., by accessing the memory via a data bus 376.” ¶45,” The computing device 360 may include one or more processor units 370, which may be configured according to well-known architectures, such as, e.g., single-core, dual-core, quad-core, multi-core, processor-coprocessor, cell processor, and the like.”),

39.    As per claim 21, Young in view of Murase, and in view of Singhar discloses: The apparatus of claim 20, wherein the processor is to comprise a Graphics Processing Unit (GPU) having one or more graphics processing cores. (young, ¶104,” The computing device 360 may include one or more processor units 370, which may be configured according to well-known architectures, such as, e.g., single-core, dual-core, quad-core, multi-core, processor-coprocessor, cell processor, and the like.”)


,” The computing device 360 may include one or more processor units 370, which may be configured according to well-known architectures, such as, e.g., single-core, dual-core, quad-core, multi-core, processor-coprocessor, cell processor, and the like.”),

41.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matthew Bailey et al., US 2016/0274365 A1, in view of Subramaniam Venkatraman et al. US-2015/0103192 A1, and in view of Singhar US-20120288139 A1, and further in view of Kouichi Nakagomi et al., US 2009/0167890 A1.

42.    	As per claim 5, Baily in view of Venkatraman, and in view of Singhar discloses: The apparatus of claim 1, (See rejection of claim 1 above.)

43.	Baily in view of Venkatraman, and in view of Singhar doesn’t expressly disclose:  rendering operations in the one or more regions are to be performed in Luminance-Bandwidth-Chrominance (YUV) color space.

44.	Nakagomi discloses: rendering operations in the one or more regions are to be performed in Luminance-Bandwidth-Chrominance (YUV) color space. (Nakagomi, ¶69,” a designated pixel region using YUV color space components.”)

.

46.	Claims 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Bailey et al., US 2016/0274365 A1, in view of Subramaniam Venkatraman et al. US-2015/0103192 A1, and in view of Singhar US-20120288139 A1, and further in view of Mikhail Belenkii et al., US 2017/0285343 A1.

47.    	As per claim 4, Baily in view of Venkatraman, and in view of Singhar discloses: The apparatus of claim 1, wherein 

48.	Baily in view of Venkatraman, and in view of Singhar doesn’t expressly disclose: rendering operations in the fovea region are to be performed in Red-Green-Blue (RGB) color space.

,” With these coatings nearly 100 percent of the narrow bands of the red, green and blue light utilized to create color images on the fovea and the rest of the retina are reflected from the lens.”)

50.	Belenkii is analogous art with respect to Baily in view of Venkatraman, and in view of Singhar because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of rendering operations in the fovea region are to be performed in Red-Green-Blue (RGB) color space, as taught by Belenkii into the teaching of Baily in view of Singhar.  The suggestion for doing so would allow a sense of color superior to that of a peripheral region.  Therefore, it would have been obvious to combine Belenkii with Baily in view of Venkatraman, and in view of Singhar.

51.    	As per claim 6, Baily in view of Venkatraman, and in view of Singhar, and further in view of Belenkii discloses: The apparatus of claim 4, wherein precision of a Y component of the YUV color space is to be reduced outside of the fovea region. (Bailey, ¶20," Projecting, by the projector, virtual content with a second quality level with respect to the first display parameter in regions of the field of view of the user that are outside of the region of interest may include projecting, by the projector, virtual content with a second brightness level in regions of the field of view of the user that are outside of the region of interest, wherein the first brightness level is brighter than the second brightness level. ")

52.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matthew Bailey et al., US 2016/0274365 A1, in view of Subramaniam Venkatraman et al. US-2015/0103192 A1, and in view of Singhar US-20120288139 A1,  and further in view of Mikhail Belenkii et al., US 2017/0285343 A1, and further in view of Wei US-2009/0060367 A1.

53.    	As per claim 7, Baily in view of Venkatraman, and in view of Singhar, and in view of Belenkii discloses: The apparatus of claim 1. (See rejection of claim 1 above.)

54.	Baily in view of Venkatraman, and in view of Singhar, and in view of Belenkii doesn’t expressly disclose: Automatic Contrast Enhancement (ACE) is to be applied differently for pixels in the fovea region versus pixels in the one or more regions.

55.	Wei discloses: Automatic Contrast Enhancement (ACE) is to be applied differently for pixels in the fovea region versus pixels in the one or more regions. (Wei, ¶6, “Histogram equalization has been used to provide automatic contrast enhancement for images. Histogram equalization attempts to spread out most frequently occurring intensity values in an image over the available intensity range.” Notes: “automatic contrast enhancement  is well known in the art.”,  ¶56, “Alternatively, many compressed image formats (such as JPEG and MPEG format) use YCbCr color space encoding in preference to RGB color space encoding. In YCbCr color space, each pixel is encoded using an intensity (or brightness) value Y (known as " Luma"), a blue color value Cb, and a red color value Cr.”, ¶78, “Referring again to FIG. 4, block 184 then directs the microprocessor 122 to determine whether the first pixel 114 is at the image periphery. As described later herein, the filter function may compute the contrast value as a function of intensity values of adjacent pixels, and accordingly may be unable to produce contrast values for pixels that are peripherally located in the input image 102 (such as the pixel 114 shown in FIG. 1.”, and ¶ Referring now to FIG. 5, a schematic representation of a portion of an exemplary input image 102 is shown generally at 200. The image portion 200 includes a plurality of pixels 204 each having a pixel intensity value P. A central pixel 204, for which it is desired to compute the contrast value, has a pixel intensity value of P.sub.i,j. In one embodiment, the contrast value is computed in accordance with the following filter function.” Notes: The periphery is interpreted as non-fovea region, and the central (non-periphery) is interpreted as fovea region.” ). 

56.	Wei is analogous art with respect to Baily in view of Venkatraman, and in view of Singhar, and in view of Belenkii because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of Automatic Contrast Enhancement (ACE) is to be applied differently for pixels in the fovea region versus pixels in the one or more regions, as taught by Wei into the teaching of Baily in view of Venkatraman, and in view of Singhar, and in view of Belenkii.  The suggestion for doing so would correct losses in image detail.  Therefore, it would have been obvious to combine Wei with Baily in view of Venkatraman, and in view of Singhar, and in view of Belenkii.

57	Claims 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew Young et al., US 2017/0285736 A1, and in view of Yataro Murase et al., US 6470392 B1, and and in view of Singhar US-20120288139 A1, and further  in view of James Fallon US 2002/0097172 A1.

58.    As per claim 18, Young in view of Murase, and in view of Singhar discloses: The apparatus of claim 16, (See rejection of claim 16 above)

59.	Young in view of Murase, and in view of Singhar doesn’t expressly disclose: the first compression ratio is lossless and the second compression ratio is lossy.

60.	Fallon discloses: the first compression ratio is lossless (Fallon, ¶107,” lossless data compression that may increase lossless data compression ratios beyond what is currently known within the art.”), and the second compression ratio is lossy (Fallon, ¶9, “Thus, one obvious advantage of lossy data compression is that the compression ratios can be larger than the entropy limit, all at the expense of information content.”).

61.	Fallon is analogous art with respect to Young in view of Murase, and in view of Singhar because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of that the first compression ratio is lossless and the second compression ratio is lossy, as taught by Fallon into the teaching of Young in 

62.  	 As per claim 19, Young in view of Murase, and in view of Singhar, and further in view of Fallon discloses: The apparatus of claim 18, wherein the second compression ratio is to comprise a plurality of lossy compression ratios. (Fallon, ¶107,” lossless data compression that may increase lossless data compression ratios…”)

63.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Matthew Bailey et al., US 2016/0274365 A1, in view of Subramaniam Venkatraman et al. US-2015/0103192 A1, and in view of Singhar US 20120288139 A1, and further in view of Andrew Portnoy US 2012/0038777 A1.

64.    	As per claim 24, Bailey in view of Venkatraman, and in view of Singhar discloses: The non-transitory computer-readable medium of claim 23.

65.	Bailey in view of Venkatraman, and in view of Singhar, doesn’t disclose: further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause different color intensity for pixels in a fovea region versus one or more regions surrounding the fovea region, wherein pixels in the fovea region are to have a higher color intensity than pixels in the one or more regions.

66.	Portnoy discloses:  further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause different color intensity for pixels in a fovea region versus one or more regions surrounding the fovea region (Portnoy, ¶36,” FIG. 3 illustrates another example image 36' that may be displayed on the display 18 by the image processing system 10 of FIG. 1. Like image 36 of FIG. 2, image 36' includes a region of interest 38' and a peripheral region 40' having a reduced information intensity level relative to region of interest 38'. Image 36' generated by image processor 16 differs, however, in that its peripheral region 40' comprises certain rows 44' and columns 46 of image 36' having reduced information intensity relative to region of interest 38'.”), wherein pixels in the fovea region are to have a higher color intensity than pixels in the one or more regions. (Portnoy, ¶38,” The centrally located region of interest 38' may therefore, provide enhanced visual information intensity for the foveal region, while the peripheral region 40' displays video information with reduced visual information intensity.”)

67.	Portnoy is analogous art with respect to Bailey in view of Venkatraman, and in view of Singhar, because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of that one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause different color intensity for pixels in a fovea region   The suggestion for doing so would provide valuable enhancement of imagery.  Therefore, it would have been obvious to combine Portnoy with Bailey in view of Venkatraman, and in view of Singhar.

68.	Claim 27 rejected under rejected under 35 U.S.C. 103 as being unpatentable over Matthew Bailey et al., US 2016/0274365 A1, in view of Subramaniam Venkatraman et al. US-2015/0103192 A1, in view of Singhar US 20120288139 A1, in view of Austin Wilson US-9779478 B1, and in view of Jian  US 2012/0133891 A1, and further in view of Liu et al.  US 10216880 A1.
69.   	As per claim 27, Bailey in view of Venkatraman, and in view of Singhar discloses: The apparatus of claim 1, (See rejection of claim 1 above).
a Head Mounted Display (HMD) comprises logic to track the eye movement. (Bailey, ¶11, ”The region of interest in the field of view of the user may include a foveal region of the field of view of the user. The wearable heads-up display may further include a fovea tracker carried by the support structure, positioned and oriented to determine a position of a fovea of an eye of the user, wherein the fovea tracker is communicatively coupled to the processor, and wherein the processor-executable virtual content control instructions that, when executed by the processor, cause the wearable heads-up display to determine a region of interest in a field of view of the user,”)
70.	Bailey in view of Venkatraman, and in view of Singhar doesn’ t expressly disclose:
the fovea region is to be determined based at least in part on tracking an eye movement, wherein the fovea region is to be determined based at least in part on stereoscopic rendering, wherein the HMD is to be untethered for a longer battery life.

71.	Wilson discloses: the fovea region is to be determined based at least in part on tracking an eye movement. (Wilson, column 12, lines 22-25, “ determines a gaze direction of a user and a corresponding location of a fovea region of the eye of the user.”)

72.	Wilson is analogous art with respect to Baily in view of Venkatraman and in view of Singhar because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the feature of that the fovea region is to be determined based at least in part on tracking an eye movement, as taught by Wilson into the teaching of Baily in view of Venkatraman and in view of Singhar.  The suggestion for doing so would ensure that the composite image is generated for the current location of the HR inset display. Therefore, it would have been obvious to combine Wilson with Baily in view of Venkatraman and in view of Singhar.

73.	Baily in view of Venkatraman and in view of Singhar, and in view of Wilson doesn’ t expressly discloses:  
the fovea region is to be determined based at least in part on stereoscopic rendering for each eye.
the HDM is to be untethered for a longer battery life.


74.	Jiang discloses:
the fovea region is to be determined based at least in part on stereoscopic rendering for each eye. (Jiang, ¶58, “Human eyes may perceive vision in a stereoscopic manner. The eyes have highest visual acuity in the fovea region of the retina, and to perceive high details of an object, both eyes usually may rotate in a way so that the object forms an image in the fovea region.”)


75.	Jiang is analogous art with respect to Baily in view of Venkatraman and in view of Singhar and in view of Wilson because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the feature of that the fovea region is to be determined based at least in part on stereoscopic rendering for each eye, as taught by Jiang into the teaching of Baily in view of Venkatraman and in view of Singhar and in view of Wilson.  The suggestion for doing so would provide a high viewing resolution for both ayes. Therefore, it would have been obvious to combine Jiang with Baily in view of Venkatraman and in view of Singhar and in view of Wilson.

76.	Baily in view of Venkatraman and in view of Wilson, and in view Jiang doesn’t expressly disclose: the HDM is to be untethered for a longer battery life.

77.	Liu discloses: the HDM is to be untethered for a longer battery life. (Liu, column 1, lines 33-38, “ICs that can operate drawing less power are highly desirable in view of the rising demand of " untethered" devices, such as smartphones and tablets. A more power efficient IC may give a better battery life without a corresponding reduction in the functionality.”)

78.	Liu is analogous art with respect to Baily in view of Venkatraman and in view of Singhar and in view of Wilson, and in view Jiang because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the feature of that the fovea region is to be determined based at least in part on stereoscopic rendering for each eye, as taught by Liu into the teaching of Baily in view of Venkatraman and in view of Singhar and in view of Wilson, and in view Jiang.  The suggestion for doing so would provide a high functionality with less power consumption. Therefore, it would have been obvious to combine Liu with Baily in view of Venkatraman and in view of Singhar and in view of Wilson, and in view Jiang.

79.	Claim 26 rejected under rejected under 35 U.S.C. 103 as being unpatentable over Matthew Bailey et al., US 2016/0274365 A1, in view of Subramaniam US 20120288139 A1, and further in view of Liu et al.  US 10216880 A1.

80.    As per claim 26, Baily in view of Venkatraman, and in view of Singhar discloses: The apparatus of claim 1,

81.     Baily in view of Venkatraman, and in view of Singhar discloses: wherein the untethered HMD comprises the logic, memory, a display device, and a wireless communication device to allow the HMD to provide the longer battery life than a tethered HMD.
 
82.	Liu discloses: the untethered HMD comprises the logic, memory, a display device, and a wireless communication device to allow the HMD to provide the longer battery life than a tethered HMD. (Liu, column 1, lines 33-38, “ICs that can operate drawing less power are highly desirable in view of the rising demand of " untethered" devices, such as smartphones and tablets. A more power efficient IC may give a better battery life without a corresponding reduction in the functionality.”)

83.	Liu is analogous art with respect to Baily in view of Venkatraman and in view of Singhar because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the feature of that the fovea region is to be determined based at least in part on stereoscopic rendering for each eye, as taught by Liu into the teaching of functionality with less power consumption. Therefore, it would have been obvious to combine Liu with Baily in view of Venkatraman and in view of Singhar.

84.	Claim 28 rejected under rejected under 35 U.S.C. 103 as being unpatentable over Matthew Bailey et al., US 2016/0274365 A1, in view of Subramaniam Venkatraman et al. US-2015/0103192 A1, in view of Singhar US 20120288139 A1, and further in view of Tan et al. US-2015/0043815 A1.
85.    	As per claim 28, Bailey in view of Venkatraman, and in view of Singhar discloses: The apparatus of claim 1, (See rejection of claim 1 above.) 
86.	Bailey in view of Venkatraman, and in view of Singhar doesn’t expressly disclose: the programmable factor is to be applied to a luma component after lossless transformation of Red-Green-Blue (RGB) components for displayable render targets.
87.	Tan discloses: the programmable factor is to be applied to a luma component after lossless transformation of Red-Green-Blue (RGB) components for displayable render targets. (Tan, ¶111, “a system or apparatus (100) used to provide compression of image data to a quality level that can either be perceptually lossless or perceptually enhanced. Initially an RGB (red, green, blue) image is input to a color transform (102). The input RGB image is converted by color transform (102) into an alternative color space, such as YC.sub.bC.sub.r, where "Y" is a luminance signal which corresponds to the intensity variation of the original signal and "C.sub.b", "C.sub.r" comprise the chrominance signals or color difference signals.”…” The output from transform (104) is a series of transform coefficients that forms the transform image. The transformed luma image and the quantizer are input directly to quantization (106) to produce the quantized luma image.”)
88.	Tan is analogous art with respect to Baily in view of Venkatraman and in view of Singhar because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the feature of that the programmable factor is to be applied to a luma component after lossless transformation of Red-Green-Blue (RGB) components for displayable render targets, as taught by Tan into the teaching of Baily in view of Venkatraman and in view of Singhar.  The suggestion for doing so would provide an enhanced image. Therefore, it would have been obvious to combine Tan with Baily in view of Venkatraman and in view of Singhar.
89.	Claim 29 rejected under rejected under 35 U.S.C. 103 as being unpatentable over Matthew Bailey et al., US 2016/0274365 A1, in view of Subramaniam Venkatraman et al. US-2015/0103192 A1, in view of Singhar US 20120288139 A1, and further in view of Wei US-2009/0060367 A1.
90.    	As per claim 29, Bailey in view of Venkatraman, and in view of Singhar discloses: The apparatus of claim 1, (See rejection of claim 1 above.)

91.	Bailey in view of Venkatraman, and in view of Singhar doesn’t expressly disclose: the logic is to employ automatic contrast enhancement based on histograms of luma 

92.	Wei discloses: wherein the logic is to employ automatic contrast enhancement based on histograms of luma values, wherein the luma values are to be generated from input pixels separately for the fovea region and non-fovea region. (Wei, ¶6, “Histogram equalization has been used to provide automatic contrast enhancement for images. Histogram equalization attempts to spread out most frequently occurring intensity values in an image over the available intensity range.” Notes: “automatic contrast enhancement  is well known in the art.”,  ¶56, “Alternatively, many compressed image formats (such as JPEG and MPEG format) use YCbCr color space encoding in preference to RGB color space encoding. In YCbCr color space, each pixel is encoded using an intensity (or brightness) value Y (known as " Luma"), a blue color value Cb, and a red color value Cr.”, ¶78, “Referring again to FIG. 4, block 184 then directs the microprocessor 122 to determine whether the first pixel 114 is at the image periphery. As described later herein, the filter function may compute the contrast value as a function of intensity values of adjacent pixels, and accordingly may be unable to produce contrast values for pixels that are peripherally located in the input image 102 (such as the pixel 114 shown in FIG. 1.”, and ¶ Referring now to FIG. 5, a schematic representation of a portion of an exemplary input image 102 is shown generally at 200. The image portion 200 includes a plurality of pixels 204 each having a pixel intensity value P. A central pixel 204, for which it is desired to compute the contrast value, has a pixel intensity value of P.sub.i,j. In one embodiment, the contrast value is computed in accordance with the following filter function.” Notes: The periphery is interpreted as non-fovea region, and the central (non-periphery) is interpreted as fovea region.” ). 

93.	Wei is analogous art with respect to Baily in view of Venkatraman and in view of Singhar because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the logic is to employ automatic contrast enhancement based on histograms of luma values, wherein the luma values are to be generated from input pixels separately for the fovea region and non-fovea region, as taught by Wei into the teaching of Baily in view of Venkatraman and in view of Singhar.  The suggestion for doing so would  correct losses in image detail. Therefore, it would have been obvious to combine Wei with Baily in view of Venkatraman and in view of Singhar.

Response to Arguments

94.	Applicant’s arguments with respect to claims 1-29 filed 11/23/2020 have been considered but are moot because. Applicant submitted new amended claims, and new claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims, and new claims. 

Conclusion

95. 	Applicants amendment necessitated the new ground(s) of rejection presented in THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619